Exhibit 10.1

TENDER AND SUPPORT AGREEMENT

TENDER AND SUPPORT AGREEMENT (this “Agreement”) dated as of August 16, 2010 by
and among FLIR Systems, Inc., an Oregon corporation (“Parent”), Indicator Merger
Sub, Inc., a Delaware corporation and wholly owned subsidiary of Parent (“Merger
Sub”), and each stockholder listed on Annex I (each, a “Stockholder” and
collectively, the “Stockholders”), each an owner of Shares of ICx Technologies,
Inc., a Delaware corporation (the “Company”).

WHEREAS, as of the date hereof, each Stockholder is the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of the number of Shares set forth
opposite such Stockholder’s name under the heading “Shares Beneficially Owned”
on Annex I (all such directly owned Shares which are outstanding as of the date
hereof and which may hereafter be acquired pursuant to acquisition by purchase,
stock dividend, distribution, stock split, split-up, combination, merger,
consolidation, reorganization, recapitalization, combination or similar
transaction, being referred to herein as the “Subject Shares;” provided that
“Subject Shares” shall not include Shares beneficially owned in the form of
Company Options or restricted stock, but only to the extent such Shares remain
unvested, restricted or unexercised, as the case may be);

WHEREAS, as a condition to their willingness to enter into the Agreement and
Plan of Merger (the “Merger Agreement”) dated as of the date hereof by and among
Parent, Merger Sub and the Company, Parent and Merger Sub have requested that
each Stockholder, and in order to induce Parent and Merger Sub to enter into the
Merger Agreement, each Stockholder (only in such Stockholder’s capacity as a
stockholder of the Company) has agreed to, enter into this Agreement;

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties agree as follows:

ARTICLE I

AGREEMENT TO TENDER AND VOTE

Section 1.1 Agreement to Tender. Each Stockholder shall duly tender, in the
Offer, all of the Subject Shares pursuant to and in accordance with the terms of
the Offer, provided the Offer Price does not decrease. Promptly, but in any
event no later than ten Business Days after the commencement of the Offer, each
Stockholder shall (i) deliver to the depositary designated in the Offer (the
“Depositary”) (A) a letter of transmittal with respect to its Subject Shares
complying with the terms of the Offer, (B) a certificate or certificates
representing such Subject Shares or an “agent’s message” (or such other
evidence, if any, of transfer as the Depositary may reasonably request) in the
case of a book-entry transfer of any uncertificated Subject Shares and (C) all
other documents or instruments required to be delivered pursuant to the terms of
the Offer, and/or (ii) instruct such Stockholder’s broker or such other person
that is the holder of record of any Subject Shares beneficially owned by such
Stockholder to tender such Subject Shares pursuant to and in accordance with the
terms of the Offer. Each Stockholder shall duly tender to Merger Sub during any
Subsequent Offering Period provided by Merger Sub in accordance with the terms
of the Offer, all of the Subject Shares, if any, which shall have been issued
after the Initial Expiration Time. Each Stockholder agrees that once its Subject
Shares are tendered pursuant to the terms hereof, such Stockholder will not
withdraw any tender of such Subject Shares, unless and until (i) the Offer shall
have been terminated or shall have expired, in each case, in accordance with the
terms of the Merger Agreement, or (ii) this Agreement shall have been terminated
in accordance with Section 2.3 hereof.



--------------------------------------------------------------------------------

Section 1.2 Voting of Subject Shares. At every meeting of the stockholders of
the Company called for such purpose, and at every adjournment or postponement
thereof, each Stockholder shall, or shall cause the holder of record on any
applicable record date to, vote its Subject Shares (to the extent that any of
such Stockholder’s Subject Shares are not purchased in the Offer and provided
that neither the Offer Price nor the Merger Consideration was decreased) (i) in
favor of the adoption of the Merger Agreement and the transactions contemplated
thereby, (ii) against (A) any agreement or arrangement related to any
Acquisition Proposal, and (B) any liquidation, dissolution, recapitalization,
extraordinary dividend or other significant corporate reorganization of the
Company or any of its Subsidiaries, and (iii) in favor of any other matter
necessary for consummation of the transactions contemplated by the Merger
Agreement which is considered at any such meeting of stockholders, and in
connection therewith, such Stockholder shall execute any documents which are
necessary or appropriate in order to effectuate the foregoing. Each Stockholder
shall retain at all times the right to vote its Subject Shares in its sole
discretion and without any other limitation on those matters other than those
set forth in this Section 1.2 that are at any time or from time to time
presented for consideration to the Company’s stockholders generally. In the
event that any meeting of the stockholders of the Company is held, such
Stockholder shall, or shall cause the holder of record on any applicable record
date to, appear at such meeting or otherwise cause its Subject Shares (to the
extent that any of such Stockholder’s Subject Shares are not purchased in the
Offer) to be counted as present thereat for purposes of establishing a quorum.

Section 1.3 No Transfers; No Inconsistent Arrangements. Except as provided
hereunder or under the Merger Agreement, such Stockholder shall not, directly or
indirectly, (i) transfer (which term shall include any sale, assignment, gift,
pledge, hypothecation or other disposition), or consent to or permit any such
transfer of, any or all of such Stockholder’s Subject Shares or any interest
therein (except where the transferee or third party agrees in writing to be
bound by the terms hereof), or create or permit to exist any Lien that would
prevent such Stockholder from tendering its Subject Shares in accordance with
this Agreement or from complying with its other obligations under this
Agreement, other than any restrictions imposed by applicable Law or pursuant to
this Agreement, on any such Subject Shares, (ii) enter into any contracts
inconsistent with the terms hereof with respect to any transfer of such Subject
Shares or any interest therein, (iii) grant or permit the grant of any proxy,
power of attorney or other authorization in or with respect to such Subject
Shares relating to the subject matter hereof, (iv) deposit or permit the deposit
of such Subject Shares into a voting trust or enter into a voting agreement or
arrangement with respect to such Subject Shares, or (v) take or permit any other
action that would in any way restrict, limit or interfere with the performance
of its obligations hereunder or the transactions contemplated hereby.

 

2



--------------------------------------------------------------------------------

Section 1.4 Appraisal Rights. Each Stockholder agrees not to exercise any
appraisal rights in respect of its Subject Shares which may arise with respect
to the Merger under Section 262 of the DGCL or otherwise.

Section 1.5 Documentation and Information. Each Stockholder (i) consents to and
authorizes the publication and disclosure by Parent of its identity and holding
of Subject Shares, and the nature of its commitments, arrangements and
understandings under this Agreement, in any press release, the Offer Documents,
or any other disclosure document required in connection with the Offer, the
Merger and any transactions contemplated by the Merger Agreement, and
(ii) agrees as promptly as practicable to give to Parent any information
reasonably related to the foregoing that it may reasonably require for the
preparation of any such disclosure documents. Each Stockholder agrees as
promptly as practicable to notify Parent of any required corrections with
respect to any written information supplied by such Stockholder specifically for
use in any such disclosure document, if and to the extent such Stockholder
becomes aware that any such information shall have become false or misleading in
any material respect.

Section 1.6 Changes to Shares. In the event of any stock dividend or
distribution, or any change to the Shares by reason of any stock dividend or
distribution, split-up, recapitalization, combination, exchange of shares or any
other similar transaction, the term “Shares” as used in this Agreement shall be
deemed to refer to and include the Shares and all such stock dividends and
distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in the relevant
transaction.

Section 1.7 Representations and Warranties. Each Stockholder represents and
warrants to Parent and Merger Sub as follows:

This Agreement has been duly and validly executed and delivered by such
Stockholder and, assuming this Agreement constitutes a valid and binding
obligation of each of Parent and Merger Sub, constitutes a legal, valid and
binding agreement of such Stockholder enforceable against such Stockholder in
accordance with its terms. The execution, delivery and performance by such
Stockholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not conflict with, or result in the breach
or termination of or constitute a default (with or without the giving of notice
or the lapse of time or both) under, any provision of any contract binding upon
such Stockholder or any of its Affiliates, except for any such conflicts,
breaches, terminations and defaults which would not, individually or in the
aggregate, be reasonably expected to prevent, delay or impair the consummation
by such Stockholder of the transactions contemplated by this Agreement. Each
Stockholder has, and on the date Merger Sub becomes obligated to accept for
payment, purchase and pay for such Stockholders’ Shares such Stockholder will
have, good and valid title to the Subject Shares, free and clear of any Liens,
proxies, voting trusts or agreements, understandings or arrangements. Other than
this Agreement, there are no options or rights to acquire or any agreements to
which such Stockholder is a party or is subject relating to the Subject Shares.
The Stockholder is not party to any agreement which would preclude such
Stockholder’s ability to sell the Subject Shares pursuant to the Offer. As of
the date hereof, the Shares Beneficially Owned by each Stockholder as listed on
Annex I represent all of the Shares beneficially owned (within the meaning of
Rule 13d 3 under the Exchange Act) by such Stockholder.

 

3



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

Section 2.1 Notices. All notices, consents and other communications hereunder
shall be all other parties to this Agreement and to the Company in writing and
shall be given (and shall be deemed to have been duly given upon receipt) by
hand delivery, by prepaid overnight courier (providing written proof of
delivery), by confirmed facsimile transmission or by certified or registered
mail (return receipt requested and first class postage prepaid), addressed as
follows:

 

  (a) if to Parent or Merger Sub, to:

FLIR Systems, Inc.

27700 SW Parkway Avenue

Wilsonville, Oregon 97070

Telephone: (503) 498-3547

Facsimile: (503) 498-3911

Attention: General Counsel

with a copy to:

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Telephone: (312) 853-7000

Facsimile: (312) 853-7036

Attention: Larry A. Barden and Kevin F. Blatchford

 

  (b) if to the Stockholders, to:

Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

Telephone: (203) 862-7012

Facsimile: (203) 862-7312

Attention: Arthur Amron and Joseph Jacobs

 

4



--------------------------------------------------------------------------------

  (c) if to the Company, to:

ICx Technologies, Inc.

2100 Crystal Drive, Suite 650

Arlington, VA 22202

Telephone: (703) 678-2111

Facsimile: (703) 678-2112

Attention: Colin J. Cumming

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Telephone: (212) 735-3000

Facsimile: (212) 735-2000

Attention: Peter Allan Atkins and Randall H. Doud

or to such other address or facsimile number for a party as shall be specified
in a notice given in accordance with this section; provided that any notice
received by facsimile transmission or otherwise at the addressee’s location on
any Business Day after 5:00 P.M. (addressee’s local time) shall be deemed to
have been received at 9:00 A.M. (addressee’s local time) on the next Business
Day; provided further that notice of any change to the address or any of the
other details specified in or pursuant to this section shall not be deemed to
have been received until, and shall be deemed to have been received upon, the
later of the date specified in such notice or the date that is five Business
Days after such notice would otherwise be deemed to have been received pursuant
to this section. A party’s rejection or other refusal to accept notice hereunder
or the inability of another party to deliver notice to such party because of
such party’s changed address or facsimile number of which no notice was given by
such party shall be deemed to be receipt of the notice by such party as of the
date of such rejection, refusal or inability to deliver. Nothing in this section
shall be deemed to constitute consent to the manner or address for service of
process in connection with any legal proceeding, including litigation arising
out of or in connection with this Agreement.

Section 2.2 Further Assurances. Each Stockholder will, from time to time,
execute and deliver, or cause to be executed and delivered, such additional
documents as Parent or Merger Sub may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this Agreement.

Section 2.3 Termination. This Agreement shall terminate in its entirety upon the
earliest to occur of (i) the termination of the Merger Agreement in accordance
with its terms, (ii) the Effective Time or (iii) any reduction of the Offer
Price or the Merger Consideration or waiver or amendment of the Minimum
Condition. In addition, upon a Change in Recommendation under and in compliance
with the Merger Agreement, the provisions set forth in Sections 1.1, 1.2 and 1.3
of this Agreement shall not apply for so long as such Change in Recommendation
shall remain in effect; provided, however, that if the Board of Directors of the
Company withdraws such Change of Recommendation and recommends that the
stockholders of the Company accept the Offer, tender their Shares in the Offer
and, to the extent required under applicable law, approve the Merger and adopt
the Merger Agreement (a “Renewed Recommendation”), the provisions of Sections
1.1, 1.2 and 1.3 of this Agreement shall thereafter remain in full force and
effect for so long as such Renewed Recommendation remains in effect.
Notwithstanding the foregoing, (i) termination of this Agreement shall not
prevent any party hereunder from seeking any remedies (at Law or in equity)
against any other party hereto for such party’s breach of any of the terms of
this Agreement, and (ii) Section 1.7 and Section 2.1 through Section 2.15,
inclusive, of this Agreement shall survive the termination of this Agreement.

 

5



--------------------------------------------------------------------------------

Section 2.4 Amendments and Waivers.

(a) The parties hereto may only modify or amend this Agreement by a written
agreement executed and delivered by duly authorized signatories of the
respective parties.

(b) Any failure of any of the parties to comply with any obligation, covenant,
agreement or condition herein may be waived by the party or parties entitled to
the benefits thereof only by a written instrument signed by the party expressly
granting such waiver, which expressly states that it is intended to waive a
right hereunder, but such waiver or failure to insist upon strict compliance
with such obligation, covenant, agreement or condition shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure.

Section 2.5 Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such costs and expenses, whether
or not the transactions contemplated by this Agreement or the Merger Agreement
are consummated.

Section 2.6 Binding Effect; Benefit; Assignment. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the parties hereto without the prior written consent of the other parties.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
(including by operation of law) and permitted assigns.

Section 2.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

Section 2.8 Counterparts. This Agreement may be executed in multiple
counterparts, all of which shall together be considered one and the same
agreement.

Section 2.9 Jurisdiction. Each of the parties hereto hereby (a) expressly and
irrevocably submits to the exclusive personal jurisdiction of the Delaware Court
of Chancery, any other court of the State of Delaware and any Federal court
sitting in the State of Delaware in the event any dispute arises out of this
Agreement, (b) agrees that such party will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that such party will not bring any action relating to this Agreement
in any court other than the Delaware Court of Chancery, any other court of the
State of Delaware and any

Federal court sitting in the State of Delaware and (d) agrees that each of the
other parties shall have the right to bring any action or proceeding for
enforcement of a judgment entered by the Delaware Court of Chancery, any other
court of the State of Delaware and any Federal court sitting in the State of
Delaware. Each of Parent, Merger Sub and each Stockholder agrees that a final
judgment in any action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 

6



--------------------------------------------------------------------------------

Section 2.10 Service of Process. Each party irrevocably consents to the service
of process outside the territorial jurisdiction of the courts referred to in
Section 2.09 hereof in any such action or proceeding by mailing copies thereof
by registered or certified United States mail, postage prepaid, return receipt
requested, to such party’s address as specified in or pursuant to Section 2.01
hereof. However, the foregoing shall not limit the right of a party to effect
service of process on the other party by any other legally available method.

Section 2.11 Entire Agreement; Third Party Beneficiaries. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and (b) is not intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.

Section 2.12 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

Section 2.13 Specific Performance. Each of the parties hereto acknowledges and
agrees that, in the event of any breach of this Agreement, each nonbreaching
party would be irreparably and immediately harmed and could not be made whole by
monetary damages. It is accordingly agreed that the parties hereto (a) will
waive, in any action for specific performance, the defense of adequacy of a
remedy at law and (b) shall be entitled, in addition to any other remedy to
which they may be entitled at law or in equity, to compel specific performance
of this Agreement in any action instituted in accordance with Section 2.09.

Section 2.14 Stockholder Capacity. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall (or shall require any
Stockholder to attempt to) affect or limit any Stockholder who is a director or
officer of the Company from acting in such capacity it being understood that
this Agreement shall apply to each Stockholder solely in each Stockholder’s
capacity as a stockholder of the Company.

Section 2.15 Stockholder Obligations Several and Not Joint. The obligations of
each Stockholder hereunder shall be several and not joint and no Stockholder
shall be liable for any breach of the terms of this Agreement by any other
Stockholder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

FLIR SYSTEMS, INC. By:  

/s/ William A. Sundermeier

  Name:   William A. Sundermeier   Title:   President, Government Systems
Division INDICATOR MERGER SUB, INC. By:  

/s/ William A. Sundermeier

  Name:   William A. Sundermeier   Title:   President



--------------------------------------------------------------------------------

THE STOCKHOLDERS: DPI LLC By:  

/s/ Joseph M. Jacobs

  Name:   Joseph M. Jacobs   Title:   President VALENTIS SB, L.P. By:   Valentis
SB GP LLC, its general partner By:  

/s/ Joseph M. Jacobs

  Name:   Joseph M. Jacobs   Title:   President WEXFORD SPECTRUM INVESTORS LLC
By:  

/s/ Joseph M. Jacobs

  Name:   Joseph M. Jacobs   Title:   President WEXFORD CATALYST INVESTORS LLC
By:  

/s/ Joseph M. Jacobs

  Name:   Joseph M. Jacobs   Title:   President DEBELLO INVESTORS LLC By:  

/s/ Joseph M. Jacobs

  Name:   Joseph M. Jacobs   Title:   President



--------------------------------------------------------------------------------

ANNEX I

 

Stockholder

   Shares
Beneficially Owned
as of August 16,
2010    Subject Shares
Outstanding as of
August 16, 2010

DPI LLC

   16,876,166    16,876,166

VALENTIS SB, L.P.1

   2,804,306    2,677,056

WEXFORD SPECTRUM INVESTORS LLC

   1,000,000    1,000,000

WEXFORD CATALYST INVESTORS LLC

   670,000    670,000

DEBELLO INVESTORS LLC

   260,000    260,000

 

 

1

The beneficial ownership information by Valentis SB L.P. includes 127,250 shares
issuable upon exercise of warrants.